DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 08/02/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 has been considered by the examiner.

Status of the Claims
Claims 1-4, 7-10, 12, 13, 15-18 are amended in Applicant’s response and claims 19 and 20 are newly added.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments received on 08/02/2021 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues regarding Step 2A that the additional elements of a machine, controller and spectrum allocation resource apply, rely on and use the claim features so as to impose a meaningful limit on any abstract idea recited in the claimed invention.  Applicant argues the additional elements implement a judicial exception with a particular DDR Holdings and that the claimed invention is necessarily rooted in a particular technology (here spectrum allocation in the field of wireless communication) in order to overcome a problem specifically arising in that technology (obtaining necessary spectrum allocation to prevent downtime), and it is directed to patentable subject matter and not to an abstract idea.  Applicant also points to Example 21 of the Office’s July 2015 Update.   
Examiner respectfully disagrees.  The additional elements of a machine, controller, and circuits convey no more than mere instructions to apply the exception using generic computer components or merely use computers as a tool to perform an abstract idea.  As explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  For example, in the claim a controller comprising a circuit determines an amount of a spectrum allocation resource, accesses a resource market, and executes a transaction for the spectrum allocation resource.  This conveys “by a computer”.  In the Office’s 2019 PEG pg. 55 discussion, regarding Step 2A Prong Two and merely using a computer as a tool as one example of insufficient integration of the Parker v. Flook was insignificant.  Also, there is no improvement to the operation of the machine itself by using the spectrum allocation resource to perform a networking task because the machine is operating in its normal capacity.  By using the spectrum allocation resource, it is unclear what technical improvement is achieved.  This is in contrast to Diamond v. Diehr in which the press is automatically opened at an optimal time when the calculated optimal cure time matches the actual elapsed cure time.  This demonstrated an improvement in the operation and control of the press.  “Automatically” or “by a computer” procuring a resource to be used by the machine as conveyed by the claim does not provide the technical implementation details or technical improvement or 
Applicant’s arguments received on 08/02/2021 regarding the 35 U.S.C. 102(a)(1)/(a)(2) rejection and 35 U.S.C. 103 rejection are directed to the amended features.  An updated rejection is provided below necessitated by Applicant’s amendments to the claims. 

Claim Objection
Claim 16 is rejected for the following informality.  The phrase “that can substituted” appears to be missing “be” before “substituted.  Appropriate correction is respectfully requested.
Claim 18 is rejected for the following informality.  Line 3 recites “second resources” (plural) but it appears it should be singular based on line 2 of claim 18 and based on claim 17 from which claim 18 depends.  Also, the phrase “spectrum allocation” in line 3 of claim 18 appears to be missing “resource” after “allocation”.  Appropriate correction is respectfully requested.
Claim 20 is rejected for the following informality.  The phrase “automatically purchasing” appears to be inadvertently repeated in the claim.  Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of determining a resource amount requirement, access a resource market and perform a transaction for the resource based on the determined amount.  The limitations that recite an abstract idea are indicated in bold below:

A transaction-enabling system, comprising: 
a machine having a networking task requirement; and 
a controller, comprising: 
a resource requirement circuit structured to determine an amount of a spectrum allocation resource for the machine to service the networking task requirement; 
a resource market circuit structured to access a resource market based on the determined amount of the spectrum allocation resource; and 
execute a transaction for the spectrum allocation resource on the resource market in response to the determined amount of the spectrum allocation resource,
wherein the machine services the networking task requirement using the spectrum allocation resource in response to the resource distribution circuit executing the transaction.

These limitations of determining a resource requirement and then performing a transaction on a resource market based on the determination fall within the abstract idea subject matter grouping of certain methods of organizing human activity discussed in the 2019 PEG because such resource market transaction based on resource requirements is considered a fundamental economic practice and also a commercial interaction.  The performance of the claim limitations using a generic computer system, i.e., a transaction-enabling system comprising a machine and controller and circuits, does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of using a transaction-enabling system comprising a machine with task requirements, a controller and circuits to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  The combination of these additional elements is the machine services the networking task requirement using the spectrum allocation resource is considered insignificant post-solution activity similar to how the appended adjusting an alarm limit in Parker v. Flook was insignificant (see MPEP 2106.05(g).  Simply indicating the determined and acquired resource is used by a machine does not convey or equate to a meaningful integration such as for example with Diamond v Diehr.  In Diamond v Diehr, the additional elements did not merely recite use the calculated results.  Accordingly, the additional elements of the claim alone and in combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components or merely using a computer as a tool to perform the abstract idea which cannot provide an inventive concept.  For the step of a machine using an acquired spectrum resource considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional as demonstrated by the following prior art references Smith US 2014/0315560 (0101, 0102 implementation and configuration for devices as a result of the determination of an allocation of wireless spectrum), Gossett US 8,199,768 B1 (col. 16:6-12 device can 
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: limiting the resources and market to certain types and optimizing an output value of the machine or cost of operation of the machine.  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Claim 6 limits the resource distribution circuit to machine learning, artificial intelligence or a neural network.  Such recitation of this additional element at a high level of generality is not sufficient to integrate the abstract idea into a practical application nor is it sufficient to demonstrate an inventive concept due to the incidental recitation which amounts to mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f)).  
 The limitations of claim 1 and its dependents are essentially repeated in Applicant’s claims 7-11 and therefore the same analysis applies to these claims.  Claims 12-18 recite slightly different limitations from those recited in claims 1-11 and essentially present a more narrow abstract idea by further limiting the transaction of the resource on the resource market by incorporating limitations about external data sources, predicting a market price for the resource, and making further determinations 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1, 4, 5, 7, 10, 11, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smith et al US 2014/0315560 A1 (hereinafter “Smith”).

Regarding claim 1, Smith teaches a transaction-enabling system, comprising: 
a machine having a networking task requirement (Figs. 1, 2, Abstract, 0015 – communicating content among operator networks is networking task requirement); and 
a controller, comprising (Figs. 1, 2): 
a resource requirement circuit structured to determine an amount of a spectrum allocation resource for the machine to service the networking task requirement (0050, 0056, 0065 demand for needed available wireless spectrum such as a requested amount; Abstract, 0015 – communicating content among operator networks is networking task requirement); 
a resource market circuit structured to access a resource market based on the determined amount of the spectrum allocation resource (Figs. 1 and 2, 0057, 0059; 0073 – current supply of available wireless spectrum); and 
a resource distribution circuit structured to execute a transaction for the spectrum allocation resource on the resource market in response to the determined amount of the spectrum allocation resource (0077, 0078 winning bidder receives message including configuration information),
wherein the machine services the networking task requirement using the spectrum allocation resource in response to the resource distribution circuit executing the transaction (0101, 0102 implementation and configuration for devices as a result of the determination of an allocation of wireless spectrum; 0025 configure operator network for utilization of the wireless spectrum). 

Regarding claim 4, Smith discloses the elements of claim 1 from which claim 4 depends and Smith further discloses wherein the resource market comprises a spot market for spectrum allocation (Figs. 1 and 2, 0057, 0059; 0073 – current supply of available wireless spectrum). 

Regarding claim 5, Smith discloses the elements of claim 1 from which claim 5 depends and Smith further discloses wherein the resource distribution circuit is further structured to adaptively improve one of an output value of the machine or a cost of operation of the machine using executed transactions on the resource market (0019 more efficiently determine and price available supplies of wireless spectrum). 

Regarding claim 19, Smith discloses the elements of claim 1 from which claim 19 depends and Smith further discloses wherein the machine is a network infrastructure device structured to communicate with another network infrastructure device based on the spectrum allocation resource (0026-0031 operator network includes various systems, devices, or components that may configure the operator network to enable wireless communication via the wireless spectrum, Figs. 1 and 2; 0028 Various communication links, including fiber optic links, cable links, 

Regarding claim 20, Smith discloses the elements of claim 1 from which claim 20 depends and Smith further discloses wherein executing the transaction includes automatically purchasing automatically purchasing the spectrum allocation resource in a network spectrum forward market (Figs. 1 and 2, 0057, 0059, 0073 current as well as future).

Claims 7, 10 and 11, directed to a method, recite limitations substantially similar to those recited in claims 1, 4 and 5.  Since Smith discloses the elements of claims 1, 4 and 5, the same art and rationale also apply to claims 7, 10 and 11.

Regarding claim 15, Smith discloses a method, comprising: 
determining an amount of a spectrum allocation resource for a machine to service a networking task requirement (0050, 0056, 0065 demand for needed available wireless spectrum such as a requested amount; Abstract, 0015 – communicating content among operator networks is networking task requirement); 
interpreting a number of external resources (Fig. 1, 0020, 0044, 0059, 0060);
predicting a forward market price for the spectrum allocation resource in response to the determined amount of the spectrum allocation resource and the number of external resources (0056, 0057, 0060 determine corresponding price for purchasing; 0073 – current and future supply of available wireless spectrum);
accessing a resource market based on the determined amount of the spectrum allocation resource (Figs. 1 and 2, 0057, 0059; 0073 – current and future supply of available wireless spectrum) 
executing a transaction for the spectrum allocation resource on the resource market in response to the determined amount of the spectrum allocation resource and the predicted forward market price for the spectrum allocation resource (0077, 0078 winning bidder receives message including configuration information); and
servicing, with the machine, the networking task requirement using the spectrum allocation resource in response to executing the transaction (0101, 0102 implementation and configuration as a result of the determination of an allocation of wireless spectrum; 0025 configure operator network for utilization of the wireless spectrum). 
 
Claims 12-13, directed to a transaction-enabling system, recite limitations substantially similar to those recited in claims 1 and 15.  Since Smith discloses the elements of claims 1 and 15, the same art, citations and rationale also apply to claims 12-13.  Also, claims 1 and 15 do not recite “external data source” (claim 12) being a “behavioral data source” (claim 13) however Smith further teaches these elements .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al US 2014/0315560 A1 (hereinafter “Smith”) in view of Kaushik 2015/0170080 A1 (hereinafter “Kaushik”).

Regarding claim 2, Smith teaches the elements of claim 1 from which this claim depends.  Smith does not disclose claim 2.  However, Kaushik teaches wherein the machine has an energy consumption task requirement (0023, 0056 – computing task that consumes energy), wherein resource requirement circuit is structured to determine a second amount of a second resource for the machine to service the energy consumption task requirement (0062 amount of electricity used), wherein the resource market circuit is structured to access a spot market for energy (0017, 0019, 0062 get real-time spot electricity pricing), and wherein the second resource comprises an energy resource (0062 electricity).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the resource allocation, utilization and pricing teachings pertaining to spectrum resources taught by Smith to consider other resource allocation, utilization and pricing scenarios such as with energy resources as taught by Kaushik because the principles of supply, demand and pricing apply to other resources for computing environments as shown by Kaushik.

Claim 8, directed to a method, recites limitations substantially similar to those recited in claim 2.  Since Smith in view of Kaushik teaches the elements of claim 2, the same art and rationale also apply to claim 8.  

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al US 2014/0315560 A1 (hereinafter “Smith”) in view of Kamel 2015/0170080 A1 (hereinafter “Kamel”).

Regarding claim 3, Smith teaches the elements of claim 1 from which this claim depends.  Smith does not disclose claim 3.  However, Kamel teaches wherein the machine has an energy consumption task requirement (0060, 0062, 0091 energy wherein resource requirement circuit is structured to determine a second amount of a second resource for the machine to service the energy consumption task requirement (0060, 0062, 0091 energy needs of facility), wherein the resource market circuit is structured to accessAMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 3 of 12Serial Number: 16/457,918Dkt: SFTX-0004-U09 Filing Date: Jun 28, 2019a spot market for energy credits (0074 register interest in purchasing renewable energy or carbon credits, 0102 bid to purchase from aggregated energy resources; 0128 aggregation can also include energy credits; also see 0074, 0103), and wherein the second resource comprises an energy credit resource (0128 aggregation can also include energy credits; also see 0074, 0103).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the resource allocation, utilization and pricing teachings pertaining to spectrum resources taught by Smith to consider other resource allocation, utilization and pricing scenarios such as with energy credit resources as taught by Kamel because the principles of supply, demand and pricing apply to other resources for computing environments as shown by Kamel. 

Claim 9, directed to a method, recites limitations substantially similar to those recited in claim 3.  Since Smith in view of Kamel teaches the elements of claim 3, the same art and rationale also apply to claim 9.  
  
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al US 2014/0315560 A1 (hereinafter “Smith”) in view of Okamoto US 2017/0124668 A1 (hereinafter “Okamoto”).

Regarding claim 6, Smith discloses the elements of claim 5 from which claim 6 depends.  Smith fails to teach wherein the resource distribution circuit further comprises a component selected from a list of components consisting of a machine learning component, an artificial intelligence component, and a neural network component. Okamoto teaches a power planning system in which predictive prices are determined using a neural network for nonlinear prediction methods [0135].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the spectrum resource and pricing teachings of Smith to include non-linear predictive pricing using neural networks as taught by Okamoto because it provides the benefit of having another manner in which pricing can be determined for resource utilization.  

Claim 14, directed to a transaction-enabling system, recite limitations substantially similar to those recited in claim 6.  Since Smith in view of Okamoto teaches the elements of claim 6, the same art and rationale also apply to claims 6.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al US 2014/0315560 A1 (hereinafter “Smith”) in view of Freda et al US 2015/0373554 A1 (hereinafter “Freda”).

Regarding claim 16, Smith discloses the elements of claim 15 from which claim 16 depends.  While Smith discloses the spectrum allocation and pricing applies to determining a second resource that can substituted for the spectrum allocation resource and predicting a forward market price for the second resource.  Freda teaches: a spectrum user requesting an assignment of spectrum; a SSM determining a spectrum assignment and corresponding cost the spectrum user would have to pay based on the current supply/demand situation; and the SSM sending the spectrum user a spectrum assignment response message including an assignment and corresponding cost (0120-0122).  Freda also teaches that the requesting spectrum user can decide that they do not want to pay the determined cost and send a modified or altered spectrum request back to the SSM (0122).  Freda also teaches calculating alternative spectrum allocations or spectrum reassignments for a spectrum user with corresponding costs which can indicate a cost savings with the reassignment (0127, 0128).  Freda also teaches that databases can be updated based on the reassignment and new cost information (0128).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the resource allocation, utilization and pricing teachings pertaining to spectrum resources taught by Smith to consider other spectrum resource allocation, utilization and pricing scenarios as taught by Freda because as shown by Freda the benefit of realizing cost savings can be achieved (Freda 0127, 0128).  

Regarding claim 17, Smith discloses the elements of claim 16 from which claim 17 depends.  While Smith discloses the spectrum allocation and pricing applies to determining an operational cost change between the spectrum allocation resource and second resource.  Freda teaches: a spectrum user requesting an assignment of spectrum; a SSM determining a spectrum assignment and corresponding cost the spectrum user would have to pay based on the current supply/demand situation; and the SSM sending the spectrum user a spectrum assignment response message including an assignment and corresponding cost (0120-0122).  Freda also teaches that the requesting spectrum user can decide that they do not want to pay the determined cost and send a modified or altered spectrum request back to the SSM (0122).  Freda also teaches calculating alternative spectrum allocations or spectrum reassignments for a spectrum user with corresponding costs which can indicate a cost savings with the reassignment (0127, 0128).  Freda also teaches that databases can be updated based on the reassignment and new cost information (0128).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the resource allocation, utilization and pricing teachings pertaining to spectrum resources taught by Smith to consider other spectrum resource allocation, utilization and pricing scenarios as taught by Freda because as shown by Freda the benefit of realizing cost savings can be achieved (Freda 0127, 0128).
 
	Regarding claim 18, Smith discloses the elements of claim 17 from which claim 18 depends.  While Smith discloses the spectrum allocation and pricing applies to different available frequencies (Smith 0060, 0063, 0101) Smith does not explicitly wherein executing the transaction on the second resource is further in response to the operational cost change between the spectrum allocation and second resources and the predicted forward price for the second resource.  Freda teaches: a spectrum user requesting an assignment of spectrum; a SSM determining a spectrum assignment and corresponding cost the spectrum user would have to pay based on the current supply/demand situation; and the SSM sending the spectrum user a spectrum assignment response message including an assignment and corresponding cost (0120-0122).  Freda also teaches that the requesting spectrum user can decide that they do not want to pay the determined cost and send a modified or altered spectrum request back to the SSM (0122).  Freda also teaches calculating alternative spectrum allocations or spectrum reassignments for a spectrum user with corresponding costs which can indicate a cost savings with the reassignment (0127, 0128).  Freda also teaches that databases can be updated based on the reassignment and new cost information (0128).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the resource allocation, utilization and pricing teachings pertaining to spectrum resources taught by Smith to consider other spectrum resource allocation, utilization and pricing scenarios as taught by Freda because as shown by Freda the benefit of realizing cost savings can be achieved (Freda 0127, 0128). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gossett et al US 8,199,768 B1 Dynamic Spectrum Allocation and Access (col. 6:23-35 access allocations to a spectrum band)
Stanforth et al US 2008/0222021 A1 Spectrum Management System (0222 – alternative spectrum may have a higher cost)
Elrefaey et al US 2014/0171136 A1 Cloud Spectrum Management System (0033 market feed; 0034 spectrum requestors; 0035 spectrum trade transaction; 0031 settlements and billing).
Wang et al “Dynamic Spectrum Allocation under Cognitive Cell Network for M2M Applications,” 2012 Conference Record of the Forty Sixth Asilomar Conference 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/
Examiner, Art Unit 3683  

/ROBERT D RINES/Primary Examiner, Art Unit 3683